DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 184, 654, and 659, as shown in figure 3, 184 is also in Figure 5D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  In claim 1 lines 43-44, the phrase “a protective outer jacket of the cable” should read --the protective outer jacket of the cable--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "the first inner surface" in lines 29-30 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 include all the limitations of claim 1 and are rejected for the same reasons.

Allowable Subject Matter
Claims 8-20 allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Lin teaches, as shown in figures 1-2: “A coaxial cable connector system 2, comprising:  2a coaxial connector 40 comprising a nut, defining an interior channel . 


With regard to claim 8, Lin teaches, as shown in figures 1-2: “A coaxial cable connector system 2, comprising: a coaxial cable connector 40 comprising:   a nut, defining an interior channel therethrough, comprising a 4mating end portion (left end of 40 in figure 2) configured to couple 
Lin does not teach: “a main housing, defining an interior channel therethrough, 11comprising, a main housing proximal portion having 12a main housing proximal end and a main housing 13proximal inner surface, and a main housing distal 14portion having a main housing distal end opposite 15the main housing proximal end and a main housing 16outer surface having a main 
Claims 9-13 include all the limitations of claim 8 and are therefore also allowable.

With regard to claim 14, Lin teaches, as shown in figures 1-2: “A universal coaxial cable fixing sleeve of a coaxial cable connector 2system (60, 70, and 80), comprising:  3a housing, defining an interior channel therethrough, comprising a first 4housing portion 60 including a first housing inner surface (inner surface of 60 in figure 2), a second 5housing portion 70 having a second housing outer surface (outer surface of 70 in figure 2)… and a housing distal end (right end of the housing in figure 2);  8a receiving sleeve 80, defining an interior channel therethrough, including 9a proximal sleeve end (left end of 80 in figure 2), a first sleeve portion (left end of 80 in figure 2) having a first sleeve 10inner surface (where 80 touches the top of 55 and inner surface of 80 to the left that area in figure 2), a central sleeve inner surface, and a central 51eXinpret's Docket No.: 810800A0007USsleeve stop wall (where 80 touches the right, inclined portion of 55 in figure 2), and a second sleeve portion (running from where central sleeve inner surface stops to the right end of 80 in figure 2) having a second 12sleeve inner surface and a second sleeve ledge (right end of 80 in figure 2) at a distal end (right end of 80 in figure 2) 13thereof, wherein the central sleeve stop wall is between the 14proximal sleeve end and second sleeve ledge”. 
Lin does not teach: “and a 6second housing stop wall between the first housing portion and 7second housing outer surface… whereby when 15assembled, the proximal sleeve end and first sleeve inner 16surface rests flush against the second housing stop wall and the 17second housing outer surface, respectively;  18a first gripping component fixedly attached to the first inner surface;  19a second gripping component having one end fixedly attached to the 20housing distal end;  21a deflecting ring having a ring inner ramp positioned flush against the 22second gripping component, a ring outer surface fixedly 23attached to the central sleeve inner surface, 
Claims 15-20 include all the limitations of claim 14 and are therefore also allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	February 8, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831